NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted October 25, 2021*
                                Decided October 25, 2021

                                          Before

                         WILLIAM J. BAUER, Circuit Judge

                         MICHAEL S. KANNE, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge


No. 21-1484

ROSCOE CHAMBERS,                                 Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Northern District of
                                                 Illinois, Western Division.
       v.
                                                 No. 20 CV 50009

ANDREW CIOLLI,                                   Iain D. Johnston,
    Defendant-Appellee.                          Judge.

                                        ORDER

       Roscoe Chambers appeals the district court’s dismissal of his habeas corpus
petition seeking the restoration of his good-time credits. The district court dismissed his
petition for failure to exhaust administrative remedies, concluding that he failed to file

       * We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1484                                                                         Page 2

his administrative appeal with the appropriate regional office of the Bureau of Prisons.
We affirm.

       While housed at United States Penitentiary McCreary in Pine Nut, Kentucky,
Chambers was disciplined with the loss of 27 days’ good-time credit for threatening
prison staff. He later was transferred to United States Penitentiary Victorville in
California.

       From his new facility in California, Chambers filed an administrative appeal over
the loss of good-time credit with the Bureau of Prison’s Mid-Atlantic regional office.
That office rejected his appeal on the grounds that he needed to file it in the region
where he was “attached”—i.e., where he was then incarcerated (the Western Region).
Chambers, however, did not resubmit his appeal to the Western regional office; instead,
he appealed to the Bureau of Prison’s Office of General Counsel. That appeal was
denied on the same grounds as his prior appeal.

       Chambers then petitioned for a writ of habeas corpus under 28 U.S.C. § 2241 to
have his good-time credits restored. He asserted that the disciplinary proceedings
violated his due-process rights because, among other things, the incident report had
been fabricated and filed against him in retaliation for an earlier criminal complaint,
and the evidence presented was insufficient to find him guilty.

       The district court denied Chambers’s petition for failure to exhaust his
administrative remedies. The court highlighted the relevant Bureau of Prisons
regulation, 28 C.F.R. § 542.14(d)(2), that required Chambers to file his appeal in the
region where he was located at the time—the Western regional office, which oversees
the Victorville facility. To the extent Chambers argued that he was never told of this
requirement, the court pointed out that Chambers did not deny receiving the Mid-
Atlantic regional director’s denial of his appeal, with directions on where to file it.
Lastly, the court concluded that Chambers’s failure to appeal to the correct regional
director did not fall within any of the common-law exceptions to the filing requirement.

       On appeal, Chambers challenges the district court’s ruling regarding exhaustion
and asserts that Bureau policy allowed him to file his appeal with the Mid-Atlantic
regional office—the office overseeing the prison where the hearing took place. But as
the court correctly explained, 28 C.F.R. § 542.14(d)(2) required him to file his appeal “to
the Regional Director for the region where [he was] currently located.” Because
Chambers was in Victorville when he filed his appeal, he needed to file it with the
Western region. The exhaustion requirement meant that Chambers had to file his
No. 21-1484                                                                         Page 3

appeal “in the place, and at the time, the prison’s administrative rules require.” Pozo v.
McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). He did not exhaust.

       We have considered Chambers’s other arguments, and none has merit.

                                                                               AFFIRMED